Citation Nr: 0301070	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  99-22 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to 
include on a direct and presumptive basis, and as the 
result of exposure to ultraviolet light in service.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from September 1951 to 
June 1955.

This appeal comes before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from 
December 1998 and February 1999 rating decisions of the 
Pittsburgh, Pennsylvania Regional Office (RO) which denied 
service connection for hypertension, to include on a 
direct and presumptive basis, and as the result of 
exposure to ultraviolet light in service.

This case was remanded by a decision of the Board dated in 
January 2001.  Development having been completed, the case 
has been returned to the Board for appellate disposition. 

The record also reflects that in statements in the record, 
including the representative's Informal Hearing 
Presentation dated in January 2003, the veteran is 
attempting to establish service connection for a 
neurological condition secondary to ultraviolet radiation 
exposure.  However, this matter is not properly before the 
Board for appellate review at this time and it is referred 
to the RO for appropriate consideration.


FINDING OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained. 

2.  High blood pressure was not shown in service and was 
first clinically indicated many years after discharge from 
active duty.  

3.  There is no competent clinical evidence of record 
which links hypertension to exposure to ultraviolet 
radiation in service.


CONCLUSION OF LAW

Hypertension, to include on a direct and presumptive 
basis, and as the result of exposure to ultraviolet 
radiation in service, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters: Duty to Assist

Initially, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001 (codified 
as amended at 38 C.F.R. § 3.102).  They also include an 
enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(b) 
(2002)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West Supp 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c) (2002)). 

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the issue on appeal, and that all notification 
and development action needed to render a fair decision on 
this claim has been accomplished under the circumstances.  

As evidenced by the August 1999 statement of the case, and 
the October 2002 supplemental statement of the case, the 
veteran and his representative have been furnished the 
pertinent laws and regulations governing the claim and the 
reasons for the denial.  The Board thus finds that they 
have been given notice of the information and evidence 
needed to substantiate the claim, and, as evidenced by 
various letters soliciting information and/or evidence 
(see, e.g., RO letters of February and August 2001), have 
been afforded opportunities to submit such information and 
evidence.  Moreover, because, as explained below, there is 
no indication whatsoever that there is any existing, 
potentially relevant evidence to obtain, the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the VA, is 
not here at issue.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  Hence, the duty 
to notify has been met.

The Board finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate the claim currently under 
consideration.  The case was remanded in January 2001 for 
further development and the appellant underwent VA 
examination in September 2002.  VA outpatient records 
dating from 1997 through 2001 have been requested and 
associated with the claims folder.  The veteran has also 
submitted extensive medical authority of his own choosing 
in support of the claim.  Significantly, neither the 
appellant nor his representative has indicated, and there 
is otherwise no indication that there exists any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. 

Under these circumstances, the Board finds that 
adjudication of this claim on appeal at this juncture, 
without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

Pertinent Law and Regulations

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a), 3.306(a) (2002).  Service connection may be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2002).

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 
31, 1946, and cardiovascular disease becomes manifest to a 
degree of 10 percent or more within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § § 1101, 1112, 
1113 (West 1991); 38 C.F.R. § § 3.307, 3.309 (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  When disease is shown as chronic in service, or 
within a presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303 (2002).

Factual Background and Legal Analysis

The veteran asserts that he now has hypertension which was 
incurred in service, or is the result of ultraviolet 
radiation he was exposed to therein, for which service 
connection should now be granted by the Board.  

The service medical records show that upon examination in 
August 1951 for enlistment into service, the veteran's 
blood pressure was recorded as 122/70.  In May 1952 and 
throughout the following June, as well as between March 
and April 1954, and on at least two occasions in October 
1954, he was treated on a regular basis with short periods 
of ultraviolet light for pustular acne.  Upon examination 
in May 1955 for discharge from active duty, the veteran's 
blood pressure was noted to be 110/55 and the heart and 
vascular system were evaluated as normal.  No complaints, 
symptoms, treatment or reference to a cardiovascular 
problem was recorded during the period of service. 

A claim for service connection for hypertension as the 
result of exposure to excessive ultraviolet radiation 
while in service was received in November 1998.  Pursuant 
to his claim, the appellant submitted extensive medical 
authority, to include clinical reports and articles from 
The National Institutes of Health, the American Academy of 
Dermatology, the European Journal of Dermatology, and the 
Merck Manual pertaining to the effects of ultraviolet 
light on the skin.  

VA outpatient clinical records dating from 1997 through 
2001 reflect that the veteran was treated for multiple 
complaints and disorders, including hypertension.  It was 
noted in December 1997 that he had had hypertension for 
the last seven to eight years, and was status post 
cerebrovascular accident with a right-sided intracranial 
bleed in 1990.

A discharge summary from the Hamot Medical Center dated in 
March 1990 was received in April 2002 showing that the 
appellant had been admitted after he was found at home 
unable to move the left side of his body after jogging.  
It was recorded at that time that the veteran was known to 
be hypertensive.  Discharge diagnoses included 
hypertension.

Pursuant to Board Remand of January 2001, the veteran's 
claims folder was reviewed by a VA physician in September 
2002 to furnish an opinion as to the etiology of his 
hypertension.  The examiner stated that the claims folder 
was reviewed in its entirety, and a pertinent 
chronological clinical history during service and 
thereafter was provided.  It was noted that the veteran 
had had exposure to ultraviolet radiation in service for 
acne.  It was reported that, per the medical record, the 
appellant had developed hypertension 10 years previous to 
the current examination, and that there was no other 
documentation of earlier development.  The examiner stated 
that upon review of the literature of record, there was no 
paper that supported the development of hypertension from 
exposure to ultraviolet radiation.  It was opined that as 
such, hypertension was not secondary to exposure to 
ultraviolet radiation in service.

"Hypertension" means persistently high arterial blood 
pressure.  While there are different systolic/diastolic 
thresholds for high blood pressure, one common standard is 
140/90.  See Dorland's Illustrated Medical Dictionary 635 
(26th ed. 1985).  

The veteran's service medical records do not show that he 
had any elevated blood pressure readings in service, or 
upon examination in May 1955 at discharge from active 
duty.  The Board observes that there is no clinical 
documentation of cardiovascular disability until at least 
1990, approximately 35 years after discharge from active 
duty.  As well, history in a VA outpatient clinic record 
dated in December 1997 noted the onset of hypertension 
only seven to eight years prior to that date, which was 
still many years after discharge from active duty.  The 
Board thus finds that as high blood pressure was not shown 
in service, and is not documented to have been manifested 
to a degree of 10 percent within one year of service 
discharge, hypertension may not be directly or 
presumptively attributable to service.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

It is the appellant's contention, however, that extensive 
exposure to ultraviolet light while being treated for acne 
in service has led to the development of hypertension.  
The Board points out, however, that none of the extensive 
medical authority and/or literature the appellant has 
submitted from various sources provides the slightest 
support for a relationship between exposure to ultraviolet 
light and the development of hypertension.  Moreover, when 
the entire claims folder was reviewed by a VA examiner in 
September 2002, an opinion was rendered that based on the 
medical literature, hypertension was not related to 
exposure to ultraviolet radiation in service.  

The Board observes that while current clinical evidence 
confirms that the appellant does indeed have hypertension, 
the evidence of record does not present any competent 
opinion linking such to the veteran's military service, or 
to any events therein, to include exposure to ultraviolet 
light or radiation.  There is nothing in the veteran's 
claims folder, other than his contentions, which would 
tend to establish a medical link between exposure to 
ultraviolet light and the onset of hypertension.  The 
Board notes that while the veteran may sincerely believe 
that there is a causal relationship between his exposure 
to ultraviolet radiation and the onset of hypertension, it 
must be pointed out that the appellant, himself, is not 
shown to have any particular medical expertise, and is 
therefore not competent to express an authoritative 
opinion regarding any medical causation of his 
disabilities.  See Grottveit v. Brown, 5 Vet.App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under these circumstances, it is the Board's conclusion 
that a basis upon which to establish service connection 
for hypertension, to include on a direct and presumptive 
basis, and as the result of exposure to ultraviolet light 
in service, is not demonstrated, and that the 
preponderance of the evidence is against this claim.  The 
claim must therefore be denied.


ORDER

Service connection for hypertension, to include on a 
direct and presumptive basis, and as the result of 
exposure to ultraviolet light in service, is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

